--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION

 
FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into as of August 8, 2013 by and among Otelco Inc.
(“Borrower”), the other Persons party hereto that are designated as “Credit
Parties” on the signature pages hereof, General Electric Capital Corporation, as
Agent and as a Lender, and the other Lenders signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the other Credit Parties, Agent and the Lenders from time to
time party thereto are parties to that certain Third Amended and Restated Credit
Agreement, dated as of May 24, 2013 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement); and
 
WHEREAS, the Credit Parties have requested that Agent and the Lenders amend
certain provisions of the Credit Agreement, and, subject to the satisfaction of
the conditions set forth herein, Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
1.             Amendments to Credit Agreement.  Upon satisfaction of the
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:
 
(a)           Clause (c) of the definition of “Permitted Encumbrances” in Annex
A to the Credit Agreement is hereby amended and restated to read in its entirety
as follows:
 
“(c) pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money), leases to which any Credit Party is a party
as lessee or surety or performance bonds (or any letters of credit securing or
supporting surety or performance bonds), in each case made in the ordinary
course of business;”
 
(b)           Annex C to the Credit Agreement is hereby amended by inserting the
following new paragraph (i) at the end thereof:
 
“(i)           Notwithstanding any provision herein to the contrary, any deposit
account opened, used and maintained solely for the purposes set forth in clause
(c) of the definition of “Permitted Encumbrances” in Annex A shall be excluded
from the requirements set forth in this Annex C.”
 
2.             Conditions.  The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent:
 
(a)           the execution and delivery of this Agreement by each Credit Party,
Agent and the Requisite Lenders; and
 
(b)           the truth and accuracy of the representations and warranties
contained in Section 3 hereof.
 

 

 

 

 
3.             Representations and Warranties.  Each Credit Party hereby
represents and warrants to Agent and each Lender as follows:
 
(a)           the execution, delivery and performance by each of the Credit
Parties of this Agreement have been duly authorized by all necessary action, and
do not and will not:
 
(i)             contravene the terms of any of such Credit Party’s
Organizational Documents;
 
(ii)           conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Credit Party is a
party or by which such Credit Party or any of its property is bound or any
order, injunction, writ or decree of any Governmental Authority to which such
Person or its property is subject; or
 
(iii)           violate any material law or regulation in any material respect;
 
(b)           such Credit Party has the power and authority to execute, deliver
and perform its obligations under this Agreement and the Credit Agreement, as
amended hereby;
 
(c)           this Agreement and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of such Credit Party
enforceable against such Credit Party in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability;
 
(d)           after giving effect to this Agreement and the transactions
contemplated hereby, each of the representations and warranties contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on and as of the date hereof as if made on the date hereof
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date); and
 
(e)           no Default or Event of Default exists or would result from the
transactions contemplated by this Agreement.
 
4.             No Modification.  Nothing contained herein shall be deemed to
constitute a waiver of compliance with any term or condition contained in the
Credit Agreement or any of the other Loan Documents or constitute a course of
conduct or dealing among the parties.  Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.  Except as expressly amended
hereby, the Credit Agreement and the other Loan Documents remain unmodified and
in full force and effect.  All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
hereby.  This Agreement shall constitute a Loan Document.
 
5.             Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 

2

 

 

 
6.             Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that none of the Credit Parties may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Agent.
 
7.            Governing Law.  The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest).
 
8.            Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
 
9.             Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
10.          Reaffirmation.  Each of the Credit Parties as debtor, grantor,
pledgor, guarantor, assignor or in any other similar capacity in which such
Credit Party grants liens or security interests in its property or otherwise
acts as accommodation party or guarantor, as the case may be, hereby (i)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (ii) to the extent such Credit Party granted
liens on or security interests in any of its property pursuant to any such Loan
Document as security for or otherwise guaranteed the Obligations, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations as amended hereby.  Each of the Credit Parties hereby consents to
this Agreement and acknowledges that each of the Loan Documents remains in full
force and effect and is hereby ratified and reaffirmed.  The execution of this
Agreement shall not operate as a waiver of any right, power or remedy of Agent
or the Lenders, constitute a waiver of any provision of any of the Loan
Documents or serve to effect a novation of the Obligations.
 
11.           Release of Claims.  In consideration of the Lenders’ and Agent’s
agreements contained in this Agreement, each Credit Party hereby irrevocably
releases and forever discharge the Lenders and Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Credit Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions of Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 

3

 

 


IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.
 

 
BORROWER:
         
OTELCO INC.
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

 
First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 

 

 
CREDIT PARTIES:
         
OTELCO TELECOMMUNICATIONS LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
OTELCO TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
HOPPER TELECOMMUNICATIONS LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
BRINDLEE MOUNTAIN TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
BLOUNTSVILLE TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

 
First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 

 

 
MID-MAINE TELECOM LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
MID-MAINE TELPLUS LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
I-LAND INTERNET SERVICES LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
COMMUNICATIONS DESIGN ACQUISITION LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
CRC COMMUNICATIONS LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

 
First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 

 

 
SHOREHAM TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
SACO RIVER TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
PINE TREE TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
WAR TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
OTELCO MID-MISSOURI LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  

       
GRANBY TELEPHONE LLC
         
 
By:  
      /s/ Curtis L. Garner, Jr.     Name:   Curtis L. Garner, Jr.     Title:    
Chief Financial Officer  


First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 

  AGENT AND LENDERS:          
GENERAL ELECTRIC CAPITAL CORPORATION,
    as Agent and as a Lender          
 
By:  
      /s/ Thomas Costello     Name:   Thomas Costello     Title:     Duly
Authorized Signatory  

 
First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 

 

 
CoBank, ACB
,   
as a Lender
         
 
By:  
      /s/ Ken Allen     Name:   Ken Allen     Title:     Vice President  

 
First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 


 
Raymond James Bank, N.A.
,   
as a Lender
         
 
By:  
      /s/ H. Fred Coble, Jr.       Name:   H. Fred Coble, Jr.     Title:    
Senior Vice President  

 
First Amendment to Third Amended and Restated Credit Agreement
 

 

 

 

 

 
Webster Bank, N.A.
,   
as a Lender
         
 
By:  
      /s/ Eric Ratner       Name:   Eric Ratner     Title:     Vice President  



First Amendment to Third Amended and Restated Credit Agreement
 

 

 